 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDCedar Grove, and Kenilworth, New Jersey, including diecutters,clampers, machine engravers, and their apprentices, but excludingoffice clerical employees, truckdrivers, maintenance employees, gra-vure workers, salesmen, guards, the officers of Unity Engravers, In-corporated," and all supervisors as defined in the Act.5.About a month before the hearing, Unity for economic reasonslaid off six employees. They all received severance pay in accordancewith the contract between Unity and the Intervenor.At the timeof the hearing, five of them were working in the appropriate unit forother Employers involved herein.As they will therefore be eligibleto vote in the election, if they otherwise satisfy the requirements ofour direction of election, we find it unnecessary to consider furthertheir voting eligibility.As to the remaining laid-off employee, wefind that he does not have a reasonable expectancy of reemploymentwithin the appropriate unit in the foreseeable future, and we there-fore find him ineligible to vote in the election.[Text of Direction of Election omitted from publication.]11Except as to these persons, there is no dispute as to the specific categories to be-included and excluded.George K. Garrett Company, Inc.andUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Case No. 4-RC-3525. April 16,1958DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent electionentered into by the parties on December 6, 1957, an election by secretballot was conducted on December 17, 1957, among the employees atthe Employer's Philadelphia, Pennsylvania, plant, under the direc--tion and supervision of the Regional Director for the Fourth Region.At the conclusion of the election, the parties were furnished with atally of ballots which shows that of approximately 500 eligible voters,485 cast ballots, of which 242 were cast for the Petitioner, and 241were cast against the Petitioner.'On December 23, 1957, the Employer filed timely objections to theelection, contending that the Board's representative erroneously failed'to "void and disallow" the ballot of Robert Garrett, and also failedto count an allegedly valid ballot.Thereafter, the Regional Directorconducted an investigation, and on February 13, 1958, issued and1 Two ballotsare listed in the RegionalDirector's report andrecommendations as"challenged" ballots.Theseare the sameballotswhichwere made the subject of the-Employer's objections,and which are discussedin the text,infra.120 NLRB No. 65. GEORGEK. GARRETT COMPANY, INC.485served upon the parties his report and recommendations on chal-lenged ballots and objections in which he recommended that the Em-ployer's objections be sustained.On March 7, 1958, the Petitionerfiled timelyexceptionsto the Regional Director's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has reviewed the stipulation of the parties, the objections,the Regional Director's report, and the Petitioner's exceptionsthereto.Upon the entire record in this case, the Board makes the followingfindings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner claims to represent certain employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of the Act : All production and maintenance employees at theEmployer's lockwashers and metal stampings manufacturing plantin Philadelphia, Pennsylvania, excluding all office clerical employees,executives, professionals, watchmen, guards, and supervisors as de-fined in the Act.The Objections5.The Employer contended that a ballot bearing a signature,purportedly that of Robert Garrett, should not be counted.TheRegional Director, in the course of his investigation, compared thesignature on the ballot with employee Robert Garrett's signature ona personnel form, and found that the two signatures were identical.He thereupon recommended that the Employer's objection be sus-tained, on the ground that the voter was identified by the signature,thus destroying the secrecy of the ballot.The Petitioner excepted tothis recommendation, contending in essence that there was no substan-tial proof that the signature across the ballot was in fact that ofRobert Garrett.We find this contention without merit. It has beenthe policy of the Board to invalidate a ballot if it contains marksidentifying the voter 2This rule is applicable to invalidate ballotswhich might give "rise to the possibility of revealing the identity ofthe voter." 3This we find to be the case here.Accordingly, we shalloverrule the Petitioner's exception, and we hereby adopt the Regionalz EagleIronWorks,117 NLRB 1053;Standard-Coosa-Thatcher Company,115 NLRB1790.1 Standard-Coosa-Thatcher Company, supra,at page 1792. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector's recommendation that Garrett's ballot be found invalid andnot be counted.4The Employer also objected to the Board agent's failure to count aballot which had a four-letter expletive written in the lower right-hand section of the ballot which contained space for a "NO" vote.The expletive was clearly written adjacent to the voter's mark in the"NO" box, and in no way touched that section of the ballot containinga "YES" box. The Regional Director recommended that the ballotbe counted because the marking on the ballot served only to indicatethe voter's intent.The Petitioner excepted to his recommendation onthe grounds that the vulgarity and obscenity of the word constitutedan abuse of the Board's processes.Because the word written close toa mark in the "NO" box only emphasized the voter's intent to cast a"NO" ballot, we find, under all the circumstances, that the ballot isvalid.Accordingly, we direct that it be counted as a vote againstthe Petitioner and be included in the official tally.'We accordingly adopt the Regional Director's recommendations andsustain the Employer's objections.As it now appears that the Peti-tioner did not receive a majority of the votes cast, we shall certify theresults of the election.[The Board certified that a majority of the validvotes was not castfor United Steelworkers of America, AFL-CIO, and thatsaid labororganizationis not the exclusiverepresentative of the employees inthe unit found appropriate.]4 The Petitioner also contends that the Employer's objection to the "Garrett" ballotconstitutes a postelection challenge and is thus invalidSeeFlight Enterprises, Inc.,119NLRB 1442. In this connection, the Petitioner, though notingthat the Employerobjected to the counting of the ballot before the official tally of ballots was signed,assertsthat the Employer's observer failed to object to the counting of the ballot until it wasapparent that the ballot could affect the outcome of the election.We find no merit in thePetitioner's contentionWe are here passing on the validity of a ballot and not on achallenge to the eligibility of the person casting the ballot ; the question of the validityof a ballot may properly be raised by a timely objection after the count and is not con-sidered a postelection challenge.F. J. Stokes Corporation,117 NLRB 951, 954.5 F. J. Stokes Corporation, supra,at 954Drivers, Chauffeurs&Helpers Local No.639, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmericaandDixie Janitor Supply Co.,Inc.CaseNo. 5-CC-87.April 17',1958DECISION AND ORDEROn December 11, 1957, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and120 NLRB No. 54.